Citation Nr: 1443073	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left foot disorder to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  

In April 2011, the Board denied an appeal of a reduction in disability compensation payments due to incarceration for a felony.  At that time, the Board also remanded the remaining claims of service connection, including one for a psychiatric disorder.  

While the case was in remand status, the RO granted service connection for depressive disorder, not otherwise specified (NOS), in a May 2012 rating decision, which constituted a full grant of the benefit sought.  The Board notes that the RO issued a February 2013 supplemental statement of the case regarding an increased evaluation for that disorder, certified the issue of an increased evaluation for appeal, and the Veteran's representative addressed the issue in an August 2014 post-remand brief.  However, there is no indication from the record that the Veteran timely disagreed with the May 2012 rating decision.  Thus, the issue of entitlement to an increased evaluation for depressive disorder NOS is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).
The issue of entitlement to an increased rating for depression has been raised by the record as explained above but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected lumbar spine disability.

2.  The Veteran does not have a left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in standard October 2008 and November 2008 letters.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  The Veteran was also afforded December 2008 and May 2011 VA examinations addressing the cervical spine, and the May 2011 examination also addressed the left foot.  Further, the May 2011 VA examiner provided a July 2012 addendum opinion addressing both the cervical spine and left foot, and a VA physician provided a September 2012 opinion regarding the cervical spine disorder.  The examinations and opinions as a whole are adequate for adjudicative purposes.  The May 2011 VA examiner reviewed the Veteran's claims file and complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes that actions requested regarding the cervical spine and left foot disorders in the prior remand have been undertaken.  Specifically, VA medical records were obtained, a VA examination was conducted, and medical opinions addressing direct and secondary service connection were acquired.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions with regard to the cervical spine and left foot issues, and no further actions are necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the cervical spine disorder or left foot disorder claims.

II.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  This includes aggravation by a service-connected disability.  "Disability" should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine

The Veteran contends that his cervical spine disorder is a direct result of an in-service injury or is secondary to his service-connected disabilities, to include a lumbar spine disability.

The December 2008 VA examiner reported the Veteran has a diagnosis of degenerative arthritis of the cervical spine.  The examiner stated that over a year or so prior to the examination, the Veteran developed episodes of sharp pain in the posterior neck that was not related to any specific injury but occurs when he flexes or extends his neck or turns his head to either side.  The examiner noted that MRI results documented degenerative arthritis primarily at C5-C6 with slight spinal stenosis.

After performing range of motion tests, the 2008 examiner stated that the Veteran's lumbar spine disease does not result in any additional strain on the cervical spine.  He also stated that the "course of the cervical spine disease is compatible with simple degenerative arthritis developing over a period of time and causing the recent neck pain and it is unlikely that this is secondary to his longstanding post-traumatic lumbar spine degenerative disk disease."

At the August 2010 Board hearing, the Veteran contended that his cervical disorder could be caused by the same injury that caused his service-connected lumbar spine injury.  He testified that the injury to his lumbar spine was caused by lifting duffle bags into helicopters.  He also contended that the cervical spine disorder could be due to or aggravated by his service-connected disabilities.

The May 2011 VA examiner provided a similar diagnosis and negative opinion as the 2008 VA examiner after examining the Veteran and reviewing his claims file.  At the May 2011 VA examination diagnosed the Veteran with degenerative change of the cervical spine.  The examiner noted that the Veteran had been having neck pain for 2 to 3 years and that there was no injury; it just started hurting.  The Veteran was taking oxycodone, tramadol, and ibuprofen for all of his joint and back pains.  His neck pain was reported to be "pretty much the same 24/7 without flare-ups."  The examiner also noted: decreased range of motion and tenderness to palpation; perfectly normal nerve conduction study results in the upper and lower extremities; and no evidence of carpal tunnel syndrome, peripheral neuropathy, or cervical or lumbar radiculopathy in the upper or lower extremities.

The 2011 examiner noted that the Veteran thinks that his cervical spine disease is due to his low back problem and just moved up to his neck.  However, the examiner concluded that he does not think there is any medical basis to connect his cervical spine symptoms to his lower back problem and opined that they are "totally unrelated."  In his July 2012 addendum opinion, the examiner reiterated his 2011 opinion, adding that he knows "of no medical reason why [the Veteran's] service-connected degenerative arthritis of his lumbar spine would have any effect on his neck or aggravate his neck."  He also stated that there is no evidence that the cervical disorder started in service or was aggravated by service.

Furthermore, the VA physician who provided the September 2012 medical opinion concluded that the Veteran's current cervical disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician noted that the Veteran was hurt in basic training while lifting duffle bags.  The physician stated that the cervical spine disorder is less likely than not proximately due to or the result of or aggravated by the Veteran's service-connected conditions, including trauma-related degenerative disc disease of the lumbar spine, internal derangement of the left knee, depressive disorder NOS, chronic tinea versicolor, bilateral onychomycosis of the toenails, residuals of right wrist injury, osteoarthritis of the right knee associated with internal derangement of the left knee, hemorrhoids, and pseudofolliculitis barbae.

The physician provided the following rationale for his opinion: no evidence of injury, complaint, or evaluation for a neck disorder while on active duty; the Veteran's cervical spine condition is consistent with the natural history of degenerative disc disease; and no relationship, beyond association, between the Veteran's cervical spine disorder and the other service-connected conditions.  The physician provided his medical opinion based on his review of the claims file, including the May 2011 VA examination and July 2012 addendum opinion and VA treatment records, as well as a limited review of medical literature, which he referenced in his opinion.

The Veteran contends that he suffers from a current cervical spine disorder either as a direct result of an in-service injury or as secondary to or aggravated by service-connected disabilities, to include a lumbar spine disability.  However, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise due to its complex nature.  Accordingly, his opinion as to the etiology of his cervical spine disorder is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran has a current diagnosis of a cervical spine disorder, the evidence of record does not show in-service incurrence of a cervical spine injury or disease.  The evidence shows that cervical spine problems started in approximately 2007, over 20 years after his separation from service.  VA treatment records and private treatment records show findings consistent with the VA examiners' and the September 2012 medical opinions.

The competent medical evidence does not relate the Veteran's current cervical spine disorder to service.  Also, as the evidence does not show in-service incurrence, evidence of continuity of symptomatology from the time of service to the present of a cervical spine disorder, or that arthritis manifested to a compensable degree within a year of separation, service connection on a direct basis must be denied.  Moreover, the Board finds that the preponderance of the evidence shows that the Veteran's cervical spine disorder is not a disability proximately due to, i.e., directly caused or aggravated by, any service-connected disability, as reflected in the September 2012 VA medical opinion.  Thus, service connection for the cervical spine disorder must be denied not only on a direct basis, but also on a secondary basis.

Left Foot

The Veteran contends that he has a left foot disorder that could be secondary to his service-connected disabilities.

The Veteran's claim for service connection fails because the probative and persuasive evidence does not establish that he currently has a left foot disability for VA compensation purposes.  The Veteran's STRs are negative for diagnosis of a left foot disorder.

At the May 2011 VA examination, the examiner noted that the Veteran complained of having of left foot symptoms for 4 to 5 years.  The Veteran complained mainly of burning over the left foot, for which he takes gabapentin, which helps some but still has pain on the top and bottom of the foot.  The examiner noted that the Veteran stated because of the pain, which seems to come either from his back or knee, it is difficult for him to walk.  The examiner noted that the Veteran had nerve conduction studies done which were "perfectly normal in the upper and lower extremities" before opining that the Veteran does not have a foot condition per se but has symptoms of radiating pain and burning down into his left foot from his back and knee.

The examiner also provided a July 2012 addendum opinion noting that the Veteran had some radicular-type symptoms in the left foot, but his neurologic examination was normal, as were nerve conduction studies.  The examiner again opined "there was no diagnosable condition present involving the left foot."  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Here, a left foot disability has not been shown.

Even if there were a left foot disability, the VA examiner stated in his July 2012 opinion that "there was no way medically to relate his left foot symptoms to his service-connected lumbar spine disease" and "there is no reason to attribute the symptoms in his left foot to his active military service."  This means the nexus element is not met in any case.

Furthermore, the Board notes that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The medical evidence, including VA treatment records, shows that the Veteran complained of left foot symptoms, but the records are consistent with the VA examiner's conclusions, i.e., left foot symptoms are present but not a diagnosed left foot disability.  While the Veteran is competent to describe his left foot symptoms, as a layperson without medical expertise, he is not competent to render a medical diagnosis regarding a left foot disorder in this case.  This type of medical finding is within the province of a trained medical professional.  See Jandreau, 492 F.3d 1372, 1377 at n.4.

As the preponderance of the evidence demonstrates that the Veteran does not have a left foot disability, service connection is not warranted.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a left foot disorder is denied.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


